Case 1:17-cv-23272-RNS Document 36 Entered on FLSD Docket 10/11/2018 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  SHARON WEINSTOCK, et al.,

                                Plaintiffs,
                 vs.                                          Civ. No. 17-cv-23272-RNS

  THE ISLAMIC REPUBLIC OF IRAN, et al.,

                          Defendants.
  ___________________________________________/


       SEVENTH STATUS REPORT REGARDING SERVICE UPON DEFENDANTS

         Plaintiffs file this Seventh Status Report pursuant to the Court’s November 28, 2017,

  Paperless Order (ECF No. 13) directing them to inform the Court of their efforts to effect service

  of process upon the defendants every 45 days.

         As previously reported to the Court in Plaintiffs’ Response to Notice of Deadline to Serve

  (ECF 12) and Plaintiffs’ prior Status Reports Regarding Service upon Defendants (ECF 18, 20,

  21, 23, 27, 31), this action was filed by the estate and family members of American citizen

  Yitzchak Weinstock, who was murdered in a terrorist attack carried out by defendant Hamas

  with the material support of defendant Islamic Republic of Iran (“Iran”) and others. Both

  defendants are located outside of the United States and can only be served abroad. Serving these

  defendants presents unusual complications.

         The Plaintiffs’ prior status reports are incorporated by reference and supplemented as

  follows:




                                                  1
Case 1:17-cv-23272-RNS Document 36 Entered on FLSD Docket 10/11/2018 Page 2 of 3



                                 STATUS OF SERVICE UPON IRAN

            Iran was served on April 10, 2018. DE 22. The clerk entered default against Iran on June

  12, 2018. DE 25. Plaintiffs expect to move for entry of default judgment against Iran by October

  17, 2018.

                                STATUS OF SERVICE UPON HAMAS

            As reported in Plaintiffs’ previous status reports, pursuant to plaintiffs’ Hague

  Convention request to the State of Israel for service on Hamas, the Head of Legal Assistance in

  the Israeli Ministry of Justice authorized service of the summons and complaint on a senior

  Hamas leader in the West Bank. That Hamas official is Dr. Mahmoud Ramahi.

            On August 28, 2018, a process server brought the summons and complaint in this action

  to the home of Dr. Mahmoud Ramahi and served the documents by delivering them to Dr.

  Ramahi’s adult son, Mohammed Ramahi. The process server informed Mohammad Ramahi the

  package was for Dr. Ramahi and Mohammed Ramahi confirmed that he would deliver the

  package to his father, and signed for it. Since the delivery was made on August 28, 2018, if the

  service was effective Hamas is already in default.

            Plaintiffs’ counsel are currently in the process of confirming with the Israeli Ministry of

  Justice that the aforementioned August 28 service on Hamas was effective under domestic law.

  If so, plaintiffs will receive formal confirmation of service pursuant to the Hague Convention

  and file it with the Court, and request that the Clerk enter default.

            In any event counsel will update the Court no later than the due date of their next status

  report.




                                                      2
Case 1:17-cv-23272-RNS Document 36 Entered on FLSD Docket 10/11/2018 Page 3 of 3



  October 11, 2018


                                     Plaintiffs, by their attorney,

                               By:   _/s/ Asher Perlin_____________
                                     Asher Perlin, Esq.
                                     Florida Bar No. 0979112
                                     4600 Sheridan Street, Suite 303
                                     Hollywood, Florida 33021
                                     Tel. 954-284-0900 ext. 102
                                     Fax. 954-284-0747
                                     Email: asherperlin@gmail.com




                                        3
